THE COURT.
This is a petition to review an order of the Superior Court granting a motion to vacate a judgment for lack of jurisdiction of the person. The petition must be denied for the reason that the order is appealable as a special order after final judgment (Colby v. Pierce, 15 Cal. App. (2d) 723 [59 Pac. (2d) 1046]; Casner v. Superior Court, 23.Cal. App. (2d) 730 [74 Pac. (2d) 298] ; Harth v. Ten Éyck, 12 Cal. (2d) 709 [87 Pac. (2d) 693]), and it is the general rule that certiorari will not lie to re*592view an appealable order or judgment either before or after the expiration -of the time limited by law for appealing therefrom. (State Board of Equalization v. Superior Court, 9 Cal. (2d) 252 [70 Pac. (2d) 482] ; Casner v. Superior Court, supra.) The case of Zierath v. Superior Court, 35 Cal. App. 788 [171 Pac. 112], in which ease such an order was annulled on certiorari, failed to consider this objection, and must be disapproved.